Title: From Alexander Hamilton to the Provincial Congress of the Colony of New York, [26 May 1776]
From: Hamilton, Alexander
To: Provincial Congress of the Colony of New York


[New York, May 26, 1776]
Gentlemen,
I take the liberty to request your attention to a few particulars, which will be of considerable importance to the future progress of the company under my command, and I will be much obliged to you for as speedy a determination concerning them as you can conveniently give. The most material is respecting the pay. Our company, by their articles, are to be subject to the same regulations, and to receive the same pay as the Continental artillery. Hitherto, I have conformed to the standard laid down in the Journal of the Congress, published the 10th May, 1775, but I am well informed that by some later regulation the pay of the artillery has been augmented and now stands according to the following rates: captain, £10 13s. 4d.; captain-lieutenant, £8; lieutenants, each £7. 6s. 8d.; sergeants, £3 6s. 8d.; corporals, £3 1s. 4d.; bombadiers, £1s. 4d.; gunners £3; matrosses, £2 17s. 4d.; drummers and fifers, £3. By compairing these with my pay rolls, you will discover a considerable difference, and I doubt not you will be easily sensible that such a difference should not exist. I am not personally interested in having an augmentation agreeable to the above rates, because my own pay will remain the same that it now is; but I make this application on behalf of the company, as I am fully convinced such a disadvantageous distinction will have a very pernicious effect on the minds and behaviour of the men. They do the same duty with the other companies and think themselves entitled to the same pay. They have been already comparing accounts and many marks of discontent have lately appeared on this score. As to the circumstance of our being confined to the defence of the Colony, it will have little or no weight, for there are but few in the company who would not as willingly leave the Colony on any necessary expedition as stay in it; and they will not therefore think it reasonable to have their pay curtailed on such a consideration.
Capt. Beauman, I understand, enlists all his men on the above terms, and this makes it very difficult for me to get a single recruit, for men will naturally go to those who pay them best. On this account I should wish to be immediately authorized to offer the same pay to all who may incline to enlist.
The next thing I should wish to know is, whether I might be allowed any actual expenses that might attend the enlistment of men, should I send into the country for that purpose; the expense would not be great, and it would enable me to complete my company at once, and bring it the sooner into proper order and discipline. Also, I should be glad to be informed if my company is to be allowed the frock which is given to the other troops as a bounty. This frock would be extremely serviceable in summer while the men are on fatigue, and would put it in their power to save their uniform much longer.
I am, gentlemen, with the greatest respect,   Your most obedient servant,

A. Hamilton, Capt.
The Honourable the Provincial Congress.

